[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        APRIL 4, 2012
                                            No. 11-12040                 JOHN LEY
                                        Non-Argument Calendar             CLERK
                                      ________________________

                                D.C. Docket No. 4:97-cr-00049-RH-8

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                Plaintiff-Appellee,

                                               versus

LEROY GIBBS,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.


                                      ________________________

                                            No. 11-12070
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 4:10-cr-00095-RH-WCS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                Plaintiff-Appellee,

                                               versus
LEROY ABNER GIBBS,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                          Appeals from the United States District Court
                              for the Northern District of Florida
                                 ________________________

                                           (April 4, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Randolph Murrell, appointed counsel for Leroy Abner Gibbs, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the consolidated appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Gibbs’s conviction, revocation of supervised release, and total

sentence are AFFIRMED.




                                                 2